Order entered September 6, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-01108-CR
                                    No. 05-17-01109-CR

                               TERRENCE MIMS, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                  Dallas County, Texas
                    Trial Court Cause No. F15-58852-T & F16-60694-T

                                           ORDER
       The State’s August 29, 2018 second motion to extend the time to file its brief is hereby

GRANTED, and the brief is ordered filed.


                                                    /s/   LANA MYERS
                                                          JUSTICE